SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-15194m COMPANHIA DE BEBIDAS DAS AMÉRICAS-AMBEV (Exact name of registrant as specified in its charter) American Beverage Company-AMBEV (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 4 th Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2013 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Companhia de Bebidas das Américas – AmBev Group and Related Persons ( ) Board of Directors ( X) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common ADR (*) Preferred Shares Common Shares Preferred Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Preferred Direct with the Company Subscription 27 Shares Preferred Direct with the Company Subscription 27 Shares Preferred Direct with the Company Subscription 27 Shares Preferred Direct with the Company Subscription 27 Shares Preferred Direct with the Company Subscription 27 Shares Preferred Direct with the Company Subscription 27 Shares Preferred Direct with the Company Subscription 27 Shares Preferred Direct with the Company Subscription 27 Shares Preferred Direct with the Company Subscription 27 Shares Preferred Direct with the Company Subscription 27 Total Buy ADR (*) Preferred Direct with the Company Subscription 27 USD 45.19 USD 75,738.44 Total Buy USD 75,738.44 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common ADR (*) Preferred Shares Common Shares Preferred (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2013 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Companhia de Bebidas das Américas – AmBev Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 1,600,413,898 91.1675 51.1713 Shares Preferred 638,838,998 46.5594 20.4261 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Bradesco Corretora Buy 26 3,629 89.94 326,392.26 Shares Common According Minute Subscription 27 466,891 89.94 41,992,176.54 Shares Common According Minute Subscription 27 1,785,184 89.94 160,559,448.96 Shares Common According Minute Subscription 27 238,473 89.94 21,448,261.62 Shares Common According Minute Subscription 27 37 89.94 3,327.78 Shares Common According Minute Subscription 27 1,141 89.94 102,621.54 Total Buy Shares Preferred Bradesco Corretora Buy 26 32,461 93.07 3,021,145.27 Shares Preferred According Minute Subscription 27 1,545,445 93.07 143,834,566.15 Shares Preferred According Minute Subscription 27 299,352 93.07 27,860,690.64 Shares Preferred According Minute Subscription 27 44,308 93.07 4,123,745.56 Shares Preferred According Minute Subscription 27 261 93.07 24,291.27 Shares Preferred According Minute Subscription 27 4,808 93.07 447,480.56 Shares Preferred Direct with the Company Subscription 27 16,323 88.46 1,443,932.58 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 1,602,909,253 91.1787 51.1715 Shares Preferred 640,781,956 46.6213 20.4564 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2013 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Companhia de Bebidas das Américas – AmBev Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 1,365 0.0001 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 1,365 0.0001 0.0000 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 10, 2013 COMPANHIA DE BEBIDAS DAS AMERICAS-AMBEV By: /s/ Nelson Jose Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
